DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 02/24/2021. Claims 16, 18, 19, 23, 24, 26, 28, 30, 31 and 32 have been amended. 

3. 	The Examiner withdraws the claim objection of claim 30 and the 35 USC 112(b) rejection of claim 24 as per amendment filed on 02/24/2021 addresses issues. 

4. 	The Examiner withdraws the 35 USC 112(f) claim interpretation of claims 16-32 since the claims have been amended to include structure for the previously claimed units. 

Terminal Disclaimer
5.	The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,015,390 and US Patent 10,477,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
6.	Claims 16-32 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8. 	 Regarding claim 16, the prior art does not teach or fairly suggest “…photoelectric converters arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of:  2.33R < Zs < 6.99R…” and used in combination with all of the other limitations of claim 16.

9. 	Claims 17-27 depend on allowable claim 16. Therefore, the dependent claims are also held allowable.

10. 	 Regarding claim 28, the prior art does not teach or fairly suggest “…photoelectric converters arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of: 2.33R < Zs < 6.99R…” and used in combination with all of the other limitations of claim 28.

Claims 29-31 depend on allowable claim 28. Therefore, the dependent claims are also held allowable.

12. 	 Regarding claim 32, the prior art does not teach or fairly suggest “…plurality of photoelectric converter arrayed in a column direction and a row direction, for receiving light fluxes that have passed through different partial pupil regions of an imaging optical system, wherein an entrance pupil distance Zs of the image sensor and a maximum image height R of a focus detection area of the image sensor satisfy a condition of: 2.33R < Zs < 6.99R, performing focus control using image signals output from the image sensor…” and used in combination with all of the other limitations of claim 32.

13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/04/2021